Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 10/20/2021. Applicant amended claims 1, 12, 21, added claims 32 – 33; claims 1 – 21, 32 – 33 are pending in this application.

 Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 32 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the limitations “an upper surface” and “a lower surface” examiner is itnerpreting this limitation to mean any two surfaces of the housing that are located with respect to each other in the vertical axis meet the limitations “an upper surface” and “a lower surface”. 
Claim 21 was amended but new limitations were not shown by underlining. Applicant is reminded of MPEP Patent Rule 1.121(c). 
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 1.121 (c).
Applicant’s amendment of claim 12 overcomes the previous rejection under 35 USC 112 (b). The rejection of claim 12 under 35 USC 112 (b) is hereby withdrawn.
 Examiner respectfully disagrees. The manifold 17’ comprises cavities inside which seals 18 are located. The shaft 6a diameter is smaller than the diameter of the cavities, the outer diameter extent of the cavity is smaller than the inner diameter of the shaft. The shaft 6a is located against the seal 18 thereby received in the cavity through the seal 18.  Examiner maintains the shaft 6a making contact with the seal 18 located in the cavity meets the limitation “valve cavities each receiving … output shafts.” 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Cameron (4,111,226).
Regarding claim 1, Cameron discloses an actuator assembly comprising a unitary actuator housing (11) defining a plurality of actuator cavities (25, 26) each extending along a central axis from an upper counterbore portion on an upper surface – top surface of 11 in figure 1 - of the actuator housing to a lower bore portion (seal 37 location) terminating at a lower surface of the actuator housing. Cameron discloses a plurality of actuating members (42, 46) each disposed in a corresponding one of the upper counterbore portions and movable within the corresponding actuator cavity and a plurality of output shafts (39a, 41 a) each extending through a corresponding one of the lower bore, each output shaft being driven by a corresponding one of the plurality of actuating members (42, 46) each of the plurality of output shafts .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3, 5 – 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084).
Regarding claims 2 and 3, Cameron does not disclose an actuator housing further defining the internal passages each intersecting with a corresponding one of the plurality of actuator cavities for fluid pressurization of a corresponding one of the plurality of pistons or internal passages extends to corresponding inlet ports for attachment to a fluid pressure source.
However, Delieutraz et al. also teaching a manifold valve assembly, teaches an actuator housing (25) further defining a plurality of internal passages (10, 11) each intersecting with a corresponding one of the plurality of actuator cavities (9) for fluid pressurization of a corresponding one of the plurality of pistons. Delieutraz et al. teach the plurality of internal passages (10, 11) extends to corresponding inlet ports for attachment to a fluid pressure source (Fig. 6).  
Therefore a person having ordinary skill in the art would adapt the manifold structure with internal passages intersecting with actuator cavities teaching of Delieutraz et al. to the assembly disclosed by Cameron to have a simple structure, that is very compact and easy to connect while limiting costs and weight of the mechanical means.
Regarding claim 5 – 7, 10, in the combination, Cameron discloses solenoid valves (51, 52) coupled to a corresponding one of the plurality of inlet ports. Delieutraz et al. teach pilot valves (40) to control the actuators in the housing (as shown in Fig. 6 but applicable to other embodiments). Delieutraz 
Regarding claim 11, in the combination, Delieutraz et al. teach each of the plurality of internal passages (10, 11) intersects with a corresponding one of the plurality of actuator cavities (9) below the corresponding piston (6b’) for fluid pressurization movement of the corresponding piston from a lower axial position to an upper axial position.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of US Patent Application Publication to Williams et al. (2013/0207385).
Regarding claim 4, Cameron does not explicitly disclose a press-fit push-to-connect fitting at the inlet. However a push to connect conduit fittings are well known in the art as taught by Williams et al. Williams et al teach a single action unthreaded mechanical connection for use in fluid lines, therefore a person having ordinary skill in the art would adapt the push to connect fitting taught by Williams et al. to the assembly disclosed by Cameron to connect fluid lines without the need for additional tools. 
Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of US Patent to Kirchhoff-Stewens (5,950,661).
Regarding claims 8 – 9, Cameron does not disclose a lockout shutoff valve to supply port. However, Kirchhoff-Stewens also teaching a valve manifold teaches a shutoff valve (7) to the manifold. Further valve taught by Kirchhoff-Stewens is requires a tool to operate the valve meeting the limitation “secure.” Therefore a person having ordinary skill in the art would adapt the secure shutoff valve to stop fluid to the manifold teaching of Kirchhoff-Stewens to the manifold disclosed by Cameron as a means of preventing fluid when the manifold requires to be taken offline.
Claims 12 – 13, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of US Patent to Crockett et al. (6,736,370).
Regarding claims 12 – 13, Cameron does not disclose Belleville biasing members. However, biasing a fluid operated actuator with Belleville washers are well known in the art as taught by Crockett et .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of US Patent to Matkovich (4,789,526).
Regarding claim 14, Cameron does not disclose a square piston. However, Matkovich teaches a square piston to prevent rotation of the piston within the cylinder. Therefore a person having ordinary skill in the art would adapt the square piston teaching of Matkovich to the valve disclosed by Cameron as means to prevent rotation of the piston in applications where the actuator is threaded to the valve member.
Claims 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of US Patent Strube et al. (8,658,040).
Regarding claims 15 – 16, Cameron does not disclose a plurality of position sensors or sensors assembled on a circuit board with the actuator. However, Strube et al. teaching a valve manifold with valves teach position sensors to signal the current valve positon (Col. 7, Lines 41 – 61). Therefore, a person having ordinary skill in the art would adapt the position sensor teaching of Strube et al. to the manifold disclosed by Cameron as means of determining the position of the valve at any given time. Further, the sensor leads connected to the controller will meet the limitation “with the actuator.”
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of Japanese Patent Document (JP 5762744).
Regarding claim 19, Cameron does not disclose a manually adjustable stop. However having a manually adjustable stop to control the flow through a valve is well known in the art as taught by the Japanese Patent Document. The Japanese Patent Document teaches a manually adjustable stop (386) to adjust the opening position of the valve to control the flow of fluid. Therefore a person having ordinary .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cameron (4,111,226) in view of US Patent Application Publication to Delieutraz et al. (2019/0062084) and in further view of US Patent Application Publication to Mayr et al. (2016/0280197).
Regarding claim 20, Cameron not disclose an additive manufacturing process. However Mary et al. teach an additive manufacturing process to manufacture complex line routing. Therefore a person having ordinary skill in the art would adapt the additive manufacturing taught by Mayr et al. to the valve disclosed by Cameron to be able to manufacture complex routing thereby minimizing of the footprint the valve manifold.
Claims 21 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication to Delieutraz et al. (2019/0062084).
Regarding claim 21, Delieutraz et al. disclose an actuator assembly comprising a unitary actuator housing (25) defining a plurality of actuator cavities (9) each extending along a central axis from an upper surface of the actuator housing to a lower surface of the actuator housing. Delieutraz et al. also disclose a plurality of actuating members (6’) each disposed in an upper counterbore portion of a corresponding one of the plurality of actuator cavities and movable within the corresponding actuator cavity (9) and a plurality of output shafts (6a’) each extending through a lower bore (9c) in a corresponding one of the plurality of actuator cavities (9c), each output shaft being driven by a corresponding one of the plurality of actuating members (6’).  Delieutraz et al. disclose a valve manifold body (17) – shown as 17’ in figure 7 - assembled with the actuator housing, the valve manifold body including a plurality of valve cavities each receiving a corresponding one of the plurality of output shafts (6a’), a plurality of valve subassemblies (18) disposed in the plurality of valve cavities and movable by operation of the corresponding output shafts (6a’) to control fluid flow through each of the plurality of valve cavities. 
If it is argued that receiving is to be interpreted as assembled inside, Delieutraz et al. disclose the cylindrical base of the actuating members is truncated and assembled inside the cavity of the manifold .

Allowable Subject Matter
Claims 32 – 33 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 32, the combination of Delieutraz et al. and Cameron does not make obvious in combination with other the claim limitation “a plurality of valve body segments assembled with the actuator housing, the plurality of valve body segments each including first and second flow ports and a valve cavity receiving a corresponding one of the plurality of output shaft.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753





	
	
.